Citation Nr: 0612338	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an increased rating for internal 
derangement of the right knee, traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

REMAND

The veteran served on active duty from January 1980 to July 
1982.

In September 2004, the Board remanded both claims for further 
evidentiary development, to include obtaining additional 
treatment records and affording the veteran an orthopedic 
examination.  The Board also indicated that after the 
requested development had been completed, the RO should 
review the case on the basis of the additional evidence and 
issue a Supplemental Statement of the Case (SSOC) if the 
benefits sought are not granted.  See September 2004 Board 
remand.  

An agency of original jurisdiction (AOJ) will issue a SSOC 
if, pursuant to a remand by the Board, it develops the 
evidence or cures a procedural defect, unless the only 
purpose of the remand is to assemble records previously 
considered by the AOJ and properly discussed in a prior 
Statement of the Case (SOC) or SSOC, or if the Board 
specifies that a SSOC is not required.  See 38 C.F.R. 
§ 19.31(c) (2005).  

A review of the claims folder indicates that the RO has 
obtained the additional treatment records as requested by the 
Board, which were not previously considered and/or discussed 
in a prior SOC or SSOC.  Although the Board instructed the RO 
to issue a SSOC after the requested development had been 
completed, no SSOC has been issued.  As such, 38 C.F.R. 
§ 19.31(c) applies to the claims.

A remand by the Board confers on the veteran the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In addition to the RO's failure to 
issue a SSOC, there is no indication that a compensation and 
pension (C&P) examination was conducted.  The record contains 
documentation that an examination was scheduled for September 
2005 but was subsequently cancelled due to the veteran's 
failure to report.  The RO attempted to schedule a second 
examination for December 1, 2005.  There is no record that it 
was cancelled, however, and no examination report has been 
associated with the claims folder.  As such, it is unclear 
whether the RO has fully complied with the Board's remand 
instructions by scheduling the requested examination.  
Therefore, another remand is now required.  38 C.F.R. § 19.9 
(2005); see also 38 C.F.R. § 19.31(c).  
The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action: 

1.  Obtain all treatment records since 
June 2004 from the VA Medical Center in 
Mountain Home, Tennessee, and associate 
them with the claims folder.  

2.  Determine whether the VA C&P 
examination scheduled for December 1, 
2005 was (a) conducted; or (b) cancelled 
due to the veteran's failure to appear.  

3.  If the examination was conducted, 
obtain the examination report and 
associate it with the claims folder.  If 
the examination was cancelled, obtain 
documentation of its cancellation and 
associate it with the claims folder.

4.  If the December 1, 2005 examination 
was not conducted and was not cancelled, 
schedule the veteran for an orthopedic 
examination.  The examiner must review 
the treatment records and comment on the 
notations of unsteadiness, random giving 
away of the right knee, stiffness in both 
knees, atrophy of the leg muscles and the 
use of hinged braces and a wheeled 
walker.  The examiner should also fully 
examine the veteran and report any 
limitation of motion in both knees, 
subluxation, lateral instability, 
stiffness and/or pain found in the knees.  
An opinion should be rendered as to 
whether the veteran (1) experiences mild, 
moderate or severe disability in each 
knee, (2) has limitation attributed to 
arthritic symptoms in addition to any 
limitation attributed to the internal 
derangement of the right knee, and (3) 
experiences more severe functional 
impairment during periods of exacerbated 
symptoms; if so, the additional 
functional impairment should be described 
to the extent possible (in limitation of 
motion in degrees if possible).  All 
opinions expressed must be supported by 
complete rationale.

5.  Thereafter, readjudicate the claim.  
The RO should consider the rating 
criteria for arthritis as well as 
criteria for all knee disabilities, and 
should make a specific finding as to 
whether additional disability exists due 
to arthritis in the right knee.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC), and given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
